 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9
                                  UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                       OAKLAND DIVISION
12

13
      IN RE CALIFORNIA BAIL BOND               Master File No. 3:19-CV-000717-JST
14    ANTITRUST LITIGATION
                                               CLASS ACTION
15
                                               REQUEST FOR JUDICIAL NOTICE IN
      This Document Relates To:
16                                             SUPPORT OF PLAINTIFFS’ OPPOSITION
                                               TO DEFENDANTS’ JOINT MOTION TO
      ALL ACTIONS                              DISMISS
17

18                                             Judge:          Hon. Jon S. Tigar
                                               Hearing Date:   August 26, 2020
19                                             Courtroom:      2, 4th Floor
                                               Time:           2:00 p.m.
20

21

22

23

24

25

26

27

28

                                                         PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3
                                                             MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2               PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201 and the

 3   incorporation by reference doctrine, Plaintiffs hereby request that the Court take judicial notice of

 4   the following documents in support of Plaintiffs’ Opposition to Defendants’ Joint Motion to

 5   Dismiss, which is filed concurrently. The exhibit references correspond to the exhibits attached

 6   to the Declaration of Jallé Dafa filed herewith:

 7               Exhibit 1:         Greg Padilla Bail Bonds’ Web Page “How Bail Works” with
                                    Embedded Video
 8

 9               Exhibit 2:         AIA Holdings, Inc. Web Page

10               Exhibit 3:         American Bail Coalition’s 2005 Form 990

11               Exhibit 4:         Golden State Bail Agents Association (“GSBAA”) Resources Web
                                    Page
12

13               Exhibit 5:         Continental Heritage Insurance Company’s 1999 CDI Rate Filing

14               Exhibit 6:         American Contractors Indemnity Company’s 1999 CDI Rate Filing

15               Exhibit 7:         International Fidelity Insurance Company’s 2017 CDI Rate Filing
16
                 Exhibit 8:         Continental Heritage Insurance Company’s 2014 CDI Financial
17                                  Condition Report

18               Exhibit 9:         2015 Allegheny Financial Examination Report

19

20

21

22

23

24

25

26

27

28

                                                                   PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                          -i-            MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1   I.          INTRODUCTION
 2               Plaintiffs respectfully request that this Court take judicial notice of nine documents,
 3   including three web pages and six government records, attached as exhibits to the Declaration of
 4   Jallé Dafa, submitted herewith. These are publically available documents the authenticity of
 5   which cannot reasonably be disputed.
 6   II.         LEGAL STANDARD
 7               In deciding a motion to dismiss, courts are generally limited to the pleadings. See Lee v.
 8   City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). There are two exceptions. First, a court
 9   may consider judicially noticed facts—facts that are “generally known” or “capable of accurate
10   and ready determination by resort to sources whose accuracy cannot be reasonably questioned.”
11   See United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (quoting Fed. R. Evid. 201(b)(1)-
12   (2)). When “the court is supplied with the necessary information” the court “must take judicial
13   notice if a party requests it.” Fed. R. Evid. 201(c)(2).
14               Second, a court may also consider documents under the doctrine of incorporation by
15   reference. “Unlike rule-established judicial notice, incorporation-by-reference is a judicially
16   created doctrine that treats certain documents as though they are part of the complaint itself.”
17   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). Incorporation by
18   reference is appropriate where “the plaintiff refers extensively to the document or the document
19   forms the basis of the plaintiff's claim.” Ritchie, 342 F.3d at 908.
20   III.        ARGUMENT
21               A.     Information on Defendant AIA’s Website (Exhibit 2), GSBAA’s Website
                        (Exhibit 4), and Third-Party Greg Padilla Bail Bonds’ Website (Exhibit 1)
22

23               Exhibit 2 is a printout of a Defendant AIA Holdings’ (“AIA”) web page entitled “About

24   AIA.” Dafa Decl. ¶ 2. Exhibit 4 is a printout of Defendant Golden State Bail Agent’s

25   Association’s (“GSBAA”) “Resources” web page, which is discussed in the SCAC at Paragraph

26   149. Dafa Decl. ¶ 4.

27               Publically available web pages are judicially noticeable where, as here, “there can be no

28   reasonable dispute” as to their reliability. See Rollins v. Dignity Health, 338 F. Supp. 3d 1025,

                                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                           -1-                 MASTER DOCKET NO. 19-CV-00717 (JST)
 1   1032 (N.D. Cal. 2018) (Tigar, J.); Opperman v. Kong Techs., Inc., No. 13-CV-00453-JST, 2017
 2   WL 3149295, at *4 (N.D. Cal. July 25, 2017) (Tigar, J.) (taking judicial notice where plaintiffs’
 3   exhibits were “available to the public on [defendant’s] website, the website’s authenticity is not in
 4   dispute, and the exhibits [were] capable of accurate and ready determination” (citation omitted)).
 5   Printouts of web pages are not subject to reasonable dispute where the printout originates from a
 6   website “which purports to be maintained by [Defendant] itself.” Blue Lake Rancheria v. United
 7   States, No. 08-4206 SC, 2010 WL 144989, at *2 n.4 (N.D. Cal. Jan. 8, 2010), rev'd and remanded
 8   on other grounds, 653 F.3d 1112 (9th Cir. 2011); Savin v. City & Cty. of San Francisco, No. 16-
 9   CV-05627-JST, 2017 WL 2686546, at *5 n.3 (N.D. Cal. June 22, 2017) (Tigar, J.) (taking judicial
10   notice of the defendant’s own website which described its mission). Exhibit 2 and 4 are from two
11   Defendants’ own websites and are therefore judicially noticeable. Further, the Court may
12   consider Exhibit 4 for the separate reason that the webpage is discussed in the Second
13   Consolidated Amended Complaint (ECF No. 94 (“SCAC”) at ¶ 149) and is therefore incorporated
14   by reference. ECF No. 91, Order Granting in Part and Denying in Part Motions to Dismiss
15   (“MTD Order”) at 6; Ritchie, 342 F.3d at 908.
16               Exhibit 1 is a video appearing on Padilla Bail Bond’s “How Bail Works” website,
17   https://www.padillabailbonds.com/how-bail-works-faq/. Dafa Decl. ¶ 1. In the video, titled
18   “Greg Padilla Bail Bonds Sacramento – FAQ,” Topo Padilla states that “[t]he premium of 10% is
19   regulated by the California Department of Insurance. That rate cannot legally be
20   discounted.” Dafa Decl. ¶ 1 (quoting FAQ Video at 1:25, 1:49). While Padilla Bail Bonds and
21   Mr. Padilla are not Defendants, material from third-party websites may be appropriate for judicial
22   notice where the material is not subject to reasonable dispute. Datel Holdings Ltd. v. Microsoft
23   Corp.,712 F. Supp. 2d 974, 985(N.D. Cal. 2010) (taking judicial notice of web page “printouts . .
24   . from third parties”); see also Optivus Tech., Inc. v. Ion Beam Applications S.A., No. CV 03-2052
25   SJO(VBKX), 2004 WL 5700631, at *18 n.15 (C.D. Cal. Aug. 31, 2004) (taking judicial notice of
26   content embedded in third-party websites). Mr. Padilla is a founder and board member of
27   Defendant GSBAA, Padilla Bail Bonds’ is referenced several times throughout the SCAC (¶¶
28   146, 214, 220), and the video appears on Padilla Bail Bonds’ own website, which is owned by

                                                                    PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                        -2-               MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1   Mr. Padilla. In addition, Padilla Bail Bonds is one of Defendant Lexington National’s bail agents.
 2   SCAC ¶ 214. Plaintiffs submit the video not for the truth of Mr. Padilla’s statements (indeed,
 3   Plaintiffs dispute them), but for the indisputable fact that Mr. Padilla himself makes the
 4   statements on his own website. Just as an internet article can be judicially noticed to “indicate
 5   what was in the public realm at the time,” Plaintiffs request the Court take judicial notice of the
 6   fact of the existence of the video in Exhibit 1 and Mr. Padilla’s statements made therein. Von
 7   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (citation
 8   omitted).
 9               B.     Administrative Reports and Records Filed with State Insurance Agencies
                        (Exhibits 5, 6, 7, 8, and 9)
10

11               Exhibits 5 through 7 are CDI rate filings for Continental Heritage Insurance Company,

12   American Contractors Indemnity Company, and International Fidelity Insurance Company,

13   respectively.1 Exhibit 8 is Continental Heritage Insurance Company’s 2014 Report entitled

14   “Management’s Discussion & Analysis of Financial Condition and Results of Operation” filed

15   with the CDI. The rate filings and report are publically available on the CDI website.

16               As the Court previously recognized, the CDI filings are the proper subject of judicial

17   notice. See MTD Order at 5-6 (granting judicial notice of administrative records on the CDI

18   website). Reports and records for state insurance agencies are matters of public record, whether

19   they are made available on paper or online. Interstate Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d

20   380, 385 (9th Cir. 1953) (“We may take judicial notice of records and reports of administrative

21   bodies.”); Daniels-Hall v. Nat’l Educ. Ass'n, 629 F.3d 992, 999 (9th Cir. 2010) (taking judicial

22   notice of information compiled by government entities and made publicly available on their

23   websites); Mike Rose’s Auto Body, Inc. v. Applied Underwriters Captive Risk Assurance Co.,

24   Inc., No. 16-cv-01864-EMC, 2016 WL 5407898, at *2 (N.D. Cal. Sept. 28, 2016) (taking judicial

25   notice of records by the California Insurance Commissioner); Faragi v. Provident Life & Acc.

26   Inc. Co., 161 F. App’x 649, 650 (9th Cir. 2005) (same). Further, Plaintiffs’ conspiracy claims

27
     1
       Given the length of the filings, Plaintiffs have included here only those portions of the CDI
28   filings relied on in their opposition brief. Plaintiffs will file the entire document should the Court
     request it.
                                                                      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                          -3-               MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1   rely extensively on the contents of the Surety Defendants’ rate filings and financial disclosures
 2   available on the CDI website. Because Plaintiffs’ claims fundamentally depend on the contents
 3   of these filings, they are incorporated by reference. See Ritchie, 342 F.3d at 908.
 4               Exhibit 9 is the Report on Examination as to the Condition of the Allegheny Casualty
 5   Company as of December 31, 2015. Robert A. Pietras, Examiner-In-Charge and Certified
 6   Financial Reviewer from the New Jersey Department of Banking and Insurance (“NJDBI”)
 7   prepared the report for the NJDBI. Jafa Decl. ¶ 9. The report is subject to judicial notice because
 8   it reflects a report by a state agency, the NJDBI, appearing on the state agency’s website. See
 9   Wilson v. Frito-Lay N. Am., Inc., 260 F. Supp. 3d 1202, 1206-07 (N.D. Cal. 2017) (Tigar, J.)
10   (“Public records and information on government agency websites are properly subject to judicial
11   notice.”).
12               C.     Defendant ABC’s 990 Form (Exhibit 3)
13               Exhibit 3 is Defendant ABC’s 2005 Form 990, filed with the Internal Revenue Service.

14   Dafa Decl. ¶ 3. Exhibit 3 reflects that Defendant Carmichael was listed as chairman of ABC in

15   2005.

16               Filings with the IRS, including Form 990s, are appropriate for judicial notice. See Hughes

17   v. United States, 953 F.2d 531, 539-40 (9th Cir. 1992) (tax forms are a matter of public record);

18   Urena v. Cent. Cal. Almond Growers Assn., No.18-cv-00517 NONE-EPG, 2020 WL 3483280, at

19   *13 (E.D. Cal. June 26, 2020) (taking judicial notice of proposed cy pres recipient’s Form 990);

20   Africare, Inc. v. Xerox Complete Document Sols. Md., LLC, 436 F. Supp. 3d 17, 45 n.21 (D.D.C.

21   2020), appeal dismissed sub nom. De Lage Landen Fin. Servs., Inc., Appellee v. Africare, Inc.,

22   Appellant, No. 20-5038-RMC, 2020 WL 3635115 (D.C. Cir. June 30, 2020) (taking judicial

23   notice of defendant’s Form 990).

24   IV.         CONCLUSION

25               For the foregoing reasons, Plaintiffs respectfully request that the Court take judicial notice

26   of Exhibits 1-9 of the Dafa Declaration, in support of Plaintiffs’ Opposition to Defendants’ Joint

27   Motion to Dismiss.

28

                                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                           -4-                MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1   Dated: July 13, 2020   Respectfully submitted,
 2

 3                          By: /s/    Dean M. Harvey

 4                          Dean M. Harvey (SBN 250298)
                            Katherine C. Lubin (SBN 259826)
 5                          Yaman Salahi (SBN 288752)
                            Adam Gitlin (SBN 317047)
 6                          Jallé Dafa (SBN 290637)
 7                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                            275 Battery Street, 29th Floor
 8                          San Francisco, CA 94111
                            Telephone: (415) 956-1000
 9                          dharvey@lchb.com
                            kbenson@lchb.com
10
                            ysalahi@lchb.com
11                          agitlin@lchb.com
                            jdafa@lchb.com
12
                            Interim Class Counsel
13
                            Benjamin David Elga (pro hac vice)
14
                            Brian James Shearer (pro hac vice)
15                          JUSTICE CATALYST LAW
                            81 Prospect St.
16                          Brooklyn, NY 11201
                            Telephone: (518) 732-6703
17                          belga@justicecatalyst.org
                            brianshearer@justicecatalyst.org
18

19                          David Seligman (pro hac vice)
                            TOWARDS JUSTICE
20                          1410 High Street, Suite 300
                            Denver, CO 80218
21                          Telephone: (720) 441-2236
22                          Facsimile: (303) 957-2289
                            david@towardsjustice.org
23
                            Stuart T. Rossman (pro hac vice)
24                          NATIONAL CONSUMER LAW CENTER
                            7 Winthrop Square, Fourth Floor
25                          Boston, MA 02110-1245
26                          Telephone: (617) 542-8010
                            Facsimile: (617) 542-8028
27                          srossman@nclc.org

28

                                                      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                        -5-                 MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1
                 Cindy Pánuco (SBN 266921)
 2               Stephanie Carroll (SBN 263698)
 3               Nisha Kashyap (SBN 301934)
                 PUBLIC COUNSEL
 4               610 South Ardmore Avenue
                 Los Angeles, California, 90005
 5               Telephone: (213) 385-2977
                 Facsimile: (213) 201-4722
 6               cpanuco@publiccounsel.org
 7               scarroll@publiccounsel.org
                 nkashyap@publiccounsel.org
 8
                 Counsel for Plaintiffs and the Proposed Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3            -6-               MASTER DOCKET NO. 4:19-CV-00717 (JST)
 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed and
 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5                                                   /s/ Dean M. Harvey
                                                     Dean M. Harvey
 6                                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2006707.3                                           -7-               MASTER DOCKET NO. 4:19-CV-00717 (JST)
